NELSON, Circuit Justice.
The plaintiff is a citizen of Connecticut and the defendant a citizen of New-Jersey, as appears upon the face of the bill; and an objection has been taken to the jurisdiction of the court for the want of proper parties. The objection is undoubtedly fatal, as, in order to give jurisdiction, the suit must be between a citizen of the state in which it is brought, and a citizen of another state. Judiciary act of 1789, § 11 (1 Stat 78). Here neither party is a citizen of New-York, where the suit is brought
It was attempted to sustain the jurisdiction on the ground that the suit was brought under the patent act [of 1S3S(5 Stat. 117)], where jurisdiction depends on the subject matter, without reference to citizenship or residence; and that the gravamen laid was the' infringement of patent-rights. But there is no foundation for this ’ position. The bill is not constructed for the purpose of presenting a question of the infringement of a patent; but is brought for the violation of a contract. We can regard it in no other light Motion denied.